Citation Nr: 0807350	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected 
lumbosacral arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971, from January 1972 to August 1978, and from 
March 1980 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that rating decision, the RO re-characterized 
the veteran's service-connected low back pain as lumbosacral 
arthritis and continued a 10 percent rating.  The RO also, 
inter alia, denied the veteran's claim for service connection 
for arthritis.  The veteran disagreed with the rating for the 
low back and with the denial of service connection for 
arthritis of the cervical spine.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For an increased rating claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  Further, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied with 
respect to Vazquez-Flores, supra.  Although the December 2004 
VCAA notice letter provided the veteran with proper notice 
concerning his claim for service connection for cervical 
arthritis, the letter failed to notify the veteran as to the 
requirements for proving a claim for an increased rating for 
his already service-connected lumbosacral arthritis.  The 
Board notes particularly that the veteran has not been 
informed that he must provide or ask VA to obtain medical or 
lay evidence demonstrating a worsening or increase in 
severity of his back disability and the effect that worsening 
has had on his employment and daily life.  Further, the 
veteran has not been informed that if an increase in his 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of his disability, their severity and duration, and their 
impact upon employment and daily life.  The veteran has also 
not been provided notice of examples of types of medical and 
lay evidence that would be relevant to establishing 
entitlement to an increased rating for his back disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held in Sanders that all VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, slip op. at 12 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, slip op. at 
9.

In this case, the Board finds that the notice errors did 
affect the essential fairness of the adjudication because the 
veteran was never notified of what types of medical or lay 
evidence would be necessary to substantiate his claim for an 
increased rating for lumbosacral arthritis.  He was thus not 
afforded the opportunity to contribute meaningfully to the 
prosecution of his claim.  Thus, the Board finds that action 
is required to satisfy the notification provisions of the 
VCAA in accordance with Vazquez-Flores, supra.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini, supra.  

The Board further finds that although the December 2004 
notice letter provided notice of the legal criteria governing 
direct service connection claims, the RO failed to provide 
the veteran with notice of the legal criteria governing 
claims based on secondary service connection.  As such, the 
RO should issue the veteran a supplemental notice letter that 
specifically addresses the veteran's claim for secondary 
service connection, to include notice of the issue of 
aggravation of a nonservice-connected disability by a 
service-connected disability. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The notice letter to the veteran should explain that the 
veteran has a full one-year period for response.  See 38 
U.S.C.A. § 5103; Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the originating agency should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio, 16 Vet. App. at 187.

Further, with respect to the claim for service connection for 
cervical arthritis, to include as secondary to service-
connected lumbosacral arthritis, the Board notes that 
additional medical examination is required.

In that connection, review of the veteran's claims file 
reflects a March 2005 VA examination request report 
instructing the examining physician to provide diagnosis of 
the veteran's back disability.  The request report also 
indicates that the examination was to include "spine 
(cervical, thoracic, and lumbar)."  At a VA examination 
conducted in April 2005, however, the examiner evaluated the 
veteran's "low back condition" and conducted radiological 
examination of the veteran's lumbar spine but failed to 
examine or render an opinion as to the veteran's cervical 
spine.  In a May 2005 rating decision, the RO re-
characterized the veteran's service-connected low back pain 
as lumbosacral arthritis.  In that decision, the RO also 
denied the veteran's claim for service connection for 
"arthritis," reasoning that it did not know "the location" 
of the arthritis claimed by the veteran.

The veteran's May 2005 notice of disagreement, however, 
indicated specifically that the veteran was claiming 
arthritis of his cervical spine as secondary to his 
lumbosacral arthritis, stating that the "arthritis has 
progressed from lumbar to thoracic and cervical vertebrae."  
The veteran repeated this contention in his October 2005 VA 
Form 9 (Appeal to Board of Veterans' Appeals), in which he 
claimed that his arthritis had "spread from lumbar thoratic 
[sic] spine to cervical spine."  Although thus notified of 
the specific claim in the veteran's NOD, the RO nevertheless 
failed to obtain a second VA examination addressing the 
veteran's cervical spine, relying solely on the lack of 
evidence of incurrence of a cervical spine disability during 
the veteran's military service.  There appears to have been 
no consideration of the claimed cervical spine disability as 
secondary to the veteran's already service-connected 
lumbosacral arthritis.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension (C&P) Service noted that 
to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive 
testing (to include at least three repetitions) of the 
joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  

The Board notes that where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination).  

In this case, it appears that the RO treated the veteran's 
claim of service connection for cervical arthritis as an 
independent claim, even after being notified of the veteran's 
intent to claim the condition as secondary to his service-
connected lumbosacral arthritis.  In light of the above 
findings, the Board concludes that another VA examination is 
needed to provide current findings with respect to the 
veteran's claimed cervical arthritis, including as secondary 
to his service-connected lumbosacral arthritis.  Under these 
circumstances, the veteran should be scheduled to undergo 
orthopedic examination at an appropriate VA medical facility.  
See 38 U.S.C.A. § 5103A.  

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a corrective VCAA notice 
pertaining to his claims on appeal.  
Such notice should specifically include 
the legal criteria governing claims for 
increased rating claims and for 
secondary service connection.  
38 C.F.R. § 3.310; Vazquez-Flores, 
supra; Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The corrective notice must request that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence VA will 
attempt to obtain as well as the type 
of evidence that is his ultimate 
responsibility to submit.  He should be 
specifically instructed regarding the 
criteria for rating his low back 
disability in accordance with Vazquez-
Flores, supra.  The letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims 
within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic evaluation at an 
appropriate VA medical facility.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should report range of 
motion of the lumbosacral spine in all 
directions (in degrees).  Clinical 
findings should also include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
lumbosacral spine; and whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion.  (Note:  To properly 
evaluate any functional loss due to pain, 
C&P Service examiners, as per C&P Service 
policy, should at the very least 
undertake repetitive testing (to include 
at least three repetitions) of the 
spine's range of motion.  See VA Fast 
Letter 06-25 (November 29, 2006).)  

The examiner should specifically indicate 
whether the veteran has cervical spine 
arthritis.  An opinion should be provided 
as to the medical probabilities that any 
cervical spine arthritis is traceable to 
a period of active military service, and 
whether any cervical spine arthritis has 
been caused or made worse by service-
connected lumbosacral arthritis.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
reports are insufficient, they should 
be returned to the examiner(s) for 
necessary corrective action, as 
appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

